United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Bedford Park, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1108
Issued: December 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 15, 2010 appellant filed a timely appeal from a January 26, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On March 5, 2009 appellant, then a 34-year-old mail handler, filed an occupational
disease claim alleging that she sustained an aggravation of her neuroma and plantar fasciitis of
the left foot due to standing on a concrete floor while using a sorting machine.

In a May 22, 2009 letter, the Office notified appellant that the evidence submitted was
insufficient to establish her claim and advised her as to the evidence needed to establish her
claim.
In a May 26, 2009 note, Dr. Jacob Salomon, a surgeon, diagnosed recurrent plantar
fasciitis of the left foot. Appellant also provided May and June 2009 disability certificates from
Dr. Salomon advising that she was unable to work intermittently due to plantar fasciitis and “left
foot/heel and calf tendinitis.”
By decision dated July 15, 2009, the Office denied appellant’s claim on the grounds that
the medical evidence did not demonstrate that her claimed condition was caused by work-related
activity.
On August 12, 2009 appellant requested a review of the written record.
In a July 13, 2009 treatment note, Dr. Malcolm Herzog, a podiatrist, commented that
appellant pushed and unloaded 70-pound mail containers and bags at work in 2005 and was
diagnosed with plantar fasciitis of the left foot. Appellant underwent left foot neuroma surgery
on January 12, 2008 and continued to feel pain in the same area. She asserted that the pain
forced her to shift her bodyweight, leading to aggravated muscles and cramps in the calf.
Appellant did not work in the past two weeks.
A July 20, 2009 magnetic resonance imaging (MRI) scan of appellant’s left ankle joint
performed by Dr. Amjad Safvi, a Board-certified diagnostic radiologist, revealed a
predominantly intermediate signal abnormality measuring along the plantar aspect of the plantar
fascia at its calcaneal attachment, suggestive of plantar fibromatosis. A July 20, 2009 MRI scan
of appellant’s left foot performed by Dr. Safvi revealed marginal osteophyte formation from the
articular sides of the head of the first metatarsal and the adjacent base of proximal phalanx of the
great toe, suggestive of degenerative osteoarthritis.
In a July 30, 2009 treatment note, Dr. Herzog advised that appellant’s symptoms
continued and that she attributed the pain to a “stumped neuroma,” with secondary pain in the
plantar fascial area of the left foot. He commented that her left heel pain forced her to shift her
weight to the forefoot, which aggravated her forefoot and produced the neuroma that was
unsuccessfully treated by surgery. Dr. Herzog opined that appellant sustained a “repetitive
motion injury that may have precipitated her plantar fasciitis and neuroma due to weight shift as
a result of compensatory gait” and recommended exploratory procedure to remove the stump
neuroma from patient’s left foot. A subsequent revised version of his note added that her
condition was the result of repetitive injury “based upon the description of her job.”
In an August 11, 2009 report, Dr. Salomon noted that appellant presented on May 5, 2009
complaining of left foot pain and has received treatment for left foot pain secondary to traumatic
injuries she sustained while working at the employing establishment. He advised that she had
foot surgeries on October 14, 2005 for her plantar fasciitis and on January 12, 2008 for a
postoperative neuroma. Dr. Salomon stated that appellant has had chronic foot pain since the
January 12, 2008 surgery. He observed surgical scars on the left heel and between the third and
fourth toes and diagnosed her as having plantar fasciitis and recurrent neuroma of the left foot,

2

which made it impossible for her to bear weight while walking on the left foot. Dr. Salomon
concurred with Dr. Herzog’s evaluation that appellant had a stump on the previously operated
neuroma causing left foot pain and recurrent plantar fasciitis due to “the repetitive type of injury
that occurs at work while she is performing her job” aggravating the nerve in her third
interspace. He opined that appellant’s plantar fasciitis and the stump neuroma were caused and
aggravated by her employment.
In a September 11, 2009 disability certificate, Dr. Salomon advised that appellant was
unable to return to work due to a flare-up of her plantar fasciitis. An August 3, 2009 evaluation
from Dr. Abbey Graves, a clinical psychologist, noted that appellant reported job stress and
diagnosed major depression.
By decision dated January 26, 2010, an Office hearing representative affirmed the
July 15, 2009 decision, finding that Drs. Herzog and Salomon provided insufficient rationale to
support their opinion on causal relationship.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disabilities and/or specific conditions for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6

1

The hearing representative noted that appellant previously filed an October 10, 2007 claim. This claim is not
before the Board on the present appeal.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

6

See R.R., 60 ECAB ___ n.12 (Docket No. 08-2010, issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238,
241 (2005).

3

Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The evidence supports that appellant stood on concrete floors when using a sorting
machine at work. However, she has not submitted sufficient medical evidence to establish that
this employment factor caused or aggravated her left foot condition.
Dr. Herzog’s treatment notes stated that appellant previously sustained plantar fasciitis of
the left foot in 2005. Subsequently appellant’s left heel pain forced her to shift her weight to the
forefoot, aggravating her forefoot and producing a neuroma for which she underwent an
unsuccessful operation on January 12, 2008. “Based upon the description of her job,” namely
pushing and unloading 70-pound mail containers and bags, Dr. Herzog concluded that appellant
sustained a repetitive motion injury when she shifted her weight. This precipitated both her
plantar fasciitis and a stump neuroma of the left foot. Although Dr. Herzog provided general
support for causal relationship, his opinion is insufficient to establish causal relationship between
the diagnosed conditions and employment factors. He did not offer medical rationale or
adequate reasoning explaining how shifting weight from one foot to another at work would cause
or aggravate appellant’s diagnosed conditions. Moreover, Dr. Herzog did not address how
standing while using a sorting machine, the employment factor identified by appellant, caused or
aggravated her condition.8 He did not provide a full explanation of appellant’s preexisting
condition or why appellant’s condition was not the result from her neuroma operation on
January 12, 2008. Medical reports providing little rationale on causal relation are of diminished
probative value and are generally insufficient to meet an employee’s burden of proof.9 The need
for medical rationale is particularly important where the evidence shows that appellant had
preexisting problems to the same foot for which she is claiming an employment injury.
Consequently, Dr. Herzog’s opinion is insufficient to establish appellant’s claim.
In an August 11, 2009 report, Dr. Salomon stated that appellant received treatment for
her left foot pain that was secondary to “traumatic injuries” she sustained at work. He concurred
with Dr. Herzog that appellant had a stump on the previously operated neuroma causing left foot
pain and recurrent plantar fasciitis due to “the repetitive type of injury that occurs at work while
she is performing her job” aggravating the nerve in her third interspace. Based on appellant’s
7

I.J., 59 ECAB 408, 415 (2008); Woodhams, supra note 4 at 352.

8

See John W. Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment
incident described by the claimant caused or contributed to diagnosed appellant’s medical condition).
9

S.S., 59 ECAB 315, 322 (2008).

4

surgical history, Dr. Herzog’s evaluation, and the July 20, 2009 MRI scans, Dr. Salomon
concluded that appellant’s left foot condition was “caused and aggravated by her job at the post
office.” While Dr. Salomon generally supported appellant’s claim, he did not explain the
pathophysiological process by which standing at work while using the sorting machine, or any
other specific repetitive activity, would cause or aggravate the diagnosed left foot condition. He
did not provide further opinion on the issue of causal relation noting that he relied in part on the
evaluation by Dr. Herzog. Dr. Salomon did not adequately explain why any such condition
would not have been the result of appellant’s preexisting left foot problems. Without such
medical rationale explaining the basis for his opinion, his report is insufficient to establish her
claim.
Other medical evidence submitted, including reports of diagnostic testing, do not
establish appellant’s claim as they offer no opinion regarding the cause of appellant’s condition
and are of limited probative value.10 Therefore, appellant did not meet her burden of proof in
establish her claim.
Appellant argues on appeal that the decision is contrary to fact and law. As noted the
Board finds that the medical evidence did not sufficiently explain how standing on a concrete
floor at work caused or contributed to appellant’s condition.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.

10

E.K., 61 ECAB ___ (Docket No. 09-1827, issued April 21, 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

